Citation Nr: 1118963	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-49 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether an April 9, 1987 rating action denying entitlement to service connection for a back disorder contained clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The moving party is a Veteran who had active military service from July 1980 to October 1986.
This matter comes before the Board by way of a September 2008 motion by the Veteran's representative requesting revision of an April 1987 rating action, wherein the RO denied service connection for a back disorder, alleging that this decision was a product of CUE.  


FINDING OF FACT

The April 9, 1987 rating action was reasonably supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied. 


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the April 9, 1987 rating decision, wherein the RO denied service connection for a back disability.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision. Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, the Board concludes that the Veteran's CUE claim is not subject to the provisions of the VCAA. The Board notes that the Veteran and his representative have been accorded sufficient opportunity to present his contentions.  There is no indication that they have further argument to present.

II. Laws and Regulations

(i) CUE

The Veteran asserts that there was CUE in an April 1987 rating decision, wherein the RO denied service connection for a back disability.  He maintains that the RO should have awarded service connection for his congenital spina bifida occulta in April 1987 because it first became symptomatic during his period of military service.  In essence, the Veteran contends that there was CUE in the August 1987 rating decision due to the RO's failure to grant service connection on the basis of aggravation of a congenital defect.  (See Veteran's representative's September 2008 written argument to VA and VA Form 646, Statement of Accredited Representative In Appealed Case, dated in January 2010).   

Review of the record reflects that the Veteran did not appeal the April 1987 rating decision.  Accordingly, it became final.  See 38 C.F.R. § 3.104 (2010).  There are two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43- 44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). Allegations of CUE must be raised with sufficient particularity. See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; Russell, supra.

CUE that requires revision of a prior final rating action exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  See Russell, 3 Vet. App. at 313.

(ii) Service Connection Laws and Regulations (at the time of the April 1987 Rating Decision)

At the time of the April 1987 rating decision, the law and regulations provided that "for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any Veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation."  See 38 U.S.C.A. § 310 (1970); 38 C.F.R. § 3.303(a) (1987).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c) (1987).

Mere congenital or developmental defects, absent, displaced or supernumerary parts, refractive error of the eye, personality disorders and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. § 4.9 (1987).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 
38 C.F.R. § 3.304(b) (1987).

In general, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (1987).

III. Legal Analysis

Upon a review of the claims file and pursuant to the above-cited regulations, the Board finds that the April 1987 rating action, wherein the RO denied service connection for a back disability, did not contain CUE.  The Board notes that the August 1972 RO decision does not discuss the above-cited service connection relevant regulations in detail.  However, as noted above, in order for CUE to granted, an error must have occurred which is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  The Board does not find that such an error occurred.

In its April 1987 rating decision, the RO references several pieces of medical evidence that were of record, namely the Veteran's service treatment records (STRs) and a January 1987 VA examination report.  The Veteran's STRs show that when examined for service enlistment in May 1980, his spine was evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had recurrent back pain.  On ATC Form 9, Preliminary Physical Review, dated and signed by the Veteran in mid-May 1980, he denied having had back trouble.  In August 1982, the Veteran complained of having a backache in the lumbar area for the previous six (6) months.  He denied any history of trauma or injury to the spine.  An assessment of musculoskeletal strain was entered.  He was prescribed Robaxin.   The Veteran was seen on several occasions for low back pain in October 1986; assessments of low back strain were entered.  An October 1986 service examination report reflects that the Veteran's spine was evaluated as "normal."  

As noted above, also of record at the time of the RO's April 1987 rating action was a January 1987 VA examination report.  A review of this report shows that the Veteran reported having injured his back in service.  The examiner noted that the Veteran had described wear-and-tear type injuries, as opposed to any specific serious-type injury.  X-rays of the lumbar spine showed an occult spina bifida at L6.  The examiner diagnosed the Veteran with musculoskeletal pain.  Based on this evidence, the RO decided that the Veteran's only back condition was a congenital or developmental deformity that had not been aggravated by any in-service event.  As such, the RO decided that the Veteran did not have a disease or injury for service connection purposes.  (See April 1987 rating action).

The Board is cognizant of the Veteran's argument that the RO should have awarded service connection for his congenital spina bifida occulta in April 1987 because it first became symptomatic during his period of military service.  In essence, the Veteran contends that there was CUE in the August 1987 rating decision due to the RO's failure to grant service connection on the basis of aggravation of a congenital disease (italics added for emphasis).  (See Veteran's representative's September 2008 written argument to VA and VA Form 646, Statement of Accredited Representative In Appealed Case, dated in January 2010).   

It is clear from the April 1987 rating decision that the RO denied service connection for a back condition because it determined based on the evidence of record that the Veteran's back complaints were reflective of a congenital defect that had not been aggravated during military service.  There is no evidence showing that this was based on other than the correct facts at the time of the decision.  Further, the law and regulations at that time did not allow for service connection for a congenital or developmental defect.  The Board finds there is simply no evidence of record indicating that the relevant facts or appropriate regulations were not considered in rendering this decision. 

The Board also notes the Veteran's contention that the RO violated its duty to assist him with the development of his claim when they failed to obtain a medical opinion to determine the exact nature and extent of his back disorders, then diagnosed as low back strain and spina bifida occulta or whether or not any preexisting back disorder was aggravated by military service.  (See Veteran's representative's September 2008 written argument to VA).  The Court has clearly held that a breach of the duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377,  382 (VA's breach of duty to assist caused an incomplete record but not an incorrect record).  

Overall, there is no indication that the RO's April 1987 denial of the Veteran's claim for service connection for a back disorder was "undebatably incorrect" so as to warrant a finding of CUE.  See Russell, 3 Vet. App. At 313.  Although the Veteran may disagree with the RO's findings in the April 1987 rating action, the Court has determined that an assertion that the RO improperly weighed or evaluated evidence can never rise to the level of CUE.  See Fugo, 6 Vet. App. At 43 
Accordingly, the Board finds that the Veteran has not raised, nor has the record suggested, any error of fact or law which is such that it would compel the conclusion that the result would have been manifestly different but for the error.

Therefore, the Board concludes that the record does not establish that, but for an error in the April 1987 rating decision, service connection would have granted for a back condition.  As such, the criteria for a finding of CUE in the April 1987 rating decision have not been met.


ORDER

The claim of clear and unmistakable error in the April 9, 1987 rating decision, wherein the RO denied entitlement to service connection for a low back disorder, is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


